Citation Nr: 1642644	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-11 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection sinusitis and/or rhinitis.  

2.  Entitlement to service connection for sleep apnea also claimed as secondary to sinusitis/rhinitis.

3.  Whether the rating reduction for tinea corporis of the mid-section with post inflammatory hyperpigmentation and persistent Majocchi's granuloma formation was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from October 2002 to April 2003 and August 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge (VLJ) in July 2016.  A copy of the transcript is of record.

The issues of entitlement to service connection sinusitis/rhinitis and sleep apnea also claimed as secondary to sinusitis/rhnitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the July 2016 Board hearing, the Veteran withdrew from appellate consideration the claim of whether the rating reduction for tinea corporis of the mid-section with post inflammatory hyperpigmentation and persistent Majocchi's granuloma formation was proper. 


CONCLUSION OF LAW

The criteria for withdrawal of whether the rating reduction for tinea corporis of the mid-section with post inflammatory hyperpigmentation and persistent Majocchi's granuloma formation was proper have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

During his July 2016 Board hearing, the Veteran withdrew the claim of whether the rating reduction for tinea corporis of the mid-section with post inflammatory hyperpigmentation and persistent Majocchi's granuloma formation was proper.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204 as the transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). 

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review this claim which is, therefore, dismissed.


ORDER

The appeal of whether the rating reduction for tinea corporis of the mid-section with post inflammatory hyperpigmentation and persistent Majocchi's granuloma formation was proper is dismissed.  
REMAND

The Veteran appeals the denial of service connection for sinusitis and sleep apnea.  He claims that he had "sinus" problems throughout his service and that such problems continued post service.  The record includes a December 8, 2005 VA "PPCC CONSULT" (approximately 1 month after service discharge wherein the described chronic clear nasal discharge, stuffiness and watery eyes since service.  He was diagnosed and treated for rhinitis.  He reports exposure to environmental hazards during service including sandstorms.

The Veteran also claims that his sleep pattern has been unstable since his deployment to Iraq.  He argues that his sleep apnea is secondary to his "sinusitis."  He reports that his VA doctor informed him that there could be a high correlation between recurrent sinus problems and sleep apnea.

The record shows that during the April 2006 VA examination it was opined that the Veteran's chronic sinusitis was not likely related to the military but more likely due to environmental factors.  The examiner did not identify the "environmental factors" causing chronic sinusitis, did not discuss a potential diagnosis of rhinitis or consider the Veteran's documented description of symptoms within one month of his discharge from service.  On remand, the Veteran should be afforded a VA examination clarifying the diagnoses of sinusitis and/or rhinitis and address the relationship, if any, between such disorder(s) and service.  

With regard to the claim for service connection for sleep apnea, it was noted during the February 2009 VA pulmonary consultation that the Veteran endorsed frequent nightmares and sleep disturbances related to back and knee pain.  Examination results revealed evidence of severe obstructive sleep apnea complicated by sleep induced hypoxemia and a presenting Epworth Sleepiness Scale score of 12.  In a February 2009 mental outpatient examination, the Veteran reported sleep difficulty and noted that his sleep had been interrupted by vivid and really bad nightmares always about Iraq.  

The Veteran has reported that his sleep problems are due to his back pain and sinusitis.  There is also some indication in the record that the Veteran's sleep is interrupted by his service-connected PTSD/TBI.  The Veteran has not been afforded an examination addressing whether his obstructive sleep apnea is related to service and/or is caused and/or aggravated by his service-connected lumbar spine, knee and/or PTSD disabilities.  On remand, the Veteran should be afforded a VA examination addressing the relationship between his sleep apnea and service, and the relationship, if any, between his sleep apnea and his service-connected PTSD/TBI, knee, and/or low back disabilities.  Furthermore, an opinion should be obtained addressing the relationship between the Veteran's sleep apnea and his sinusitis/rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2016.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis/rhinitis symptoms.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  

The examiner is requested to interview the Veteran to determine the types of respiratory symptoms that he manifested in service and since service, and the types of environmental exposures during his Iraq service.  See 2002 Post-Deployment Questionairre.  In reviewing his description of symptoms, the examiner's attention is directed towards a December 8, 2005 VA "PPCC CONSULT" (approximately 1 month after service discharge) wherein the Veteran described chronic clear nasal discharge, stuffiness and watery eyes since service, and was diagnosed and treated for rhinitis.  

The examiner is also notified to accept the Veteran's report of symptoms in service which were not documented due to the circumstances of his service.  Additionally, the examiner is requested to accept as true that the Veteran's service in Iraq involved exposure to environmental hazards such as sand storms.

The examiner should clarify whether the Veteran manifests chronic sinusitis and/or chronic rhinitis.  For all diagnosed disorder(s), the examiner must state whether it is at least as likely as not (50 percent or greater) that such disorder(s) had their onset in service or is attributable to service or any incident in service, including environmental hazards during Iraq service. 

3.  Additionally, after clarification of the Veteran's respiratory diagnoses above, schedule the Veteran for a VA examination to determine the nature and etiology of his obstructive sleep apnea.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea had its onset in service or was caused by service or whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea was caused and/or aggravated beyond the normal progress of the disorder by the service-connected TBI, headaches and/or PTSD as well as sleep impairment caused by pain due to service-connected disabilities. 

Furthermore, provide opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's sleep apnea was caused and/or aggravated by his chronic sinusitis and/or rhinitis disability.  In so doing, the examiner should consider the Veteran's report that his treating VA doctor informed him of a high correlation between recurrent sinus problems and sleep apnea.

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

4.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


